Citation Nr: 1546290	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-14 310	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


ATTORNEY FOR THE BOARD

S. Becker, Counsel











INTRODUCTION

The Veteran served on active duty in the Navy from February 2001 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In a November 2009 rating decision, the RO in Milwaukee, Wisconsin, deferred service connection for a mental disorder claimed as PTSD and schizophrenia.  This RO denied service connection for the same in a May 2010 rating decision.  The Veteran did not appeal this determination, but he did seek reconsideration of it.  The RO construed this as a claim to reopen service connection.  Additional pertinent evidence was received prior to the expiration of the period for initiating an appeal as a result.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302(a) (2015).  

This evidence is considered as having been filed in connection with the claim pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  It was filed in connection with the initial claim, in other words.  The May 2010 rating decision thus was not final.  The aforementioned RO's characterization of the claim as one to reopen accordingly was erroneous.  In a July 2011 rating decision, the RO in Montgomery, Alabama, continued the denial of service connection.  The reason set forth for this denial, that there was no new and material evidence sufficient for reopening, is invalid given the aforementioned.  Yet the denial itself still stands based on the explanation provided.  The Veteran appealed this determination.  Review of his claims file shows that adjudication by the Board cannot proceed yet.  A REMAND for additionally development instead is necessary.  

In reviewing the Veteran's claims file, the Board notes that his appeal was perfected in February 2014 following the last adjudication of this matter via a statement of the case in January 2014.  Additional pertinent evidence later became available.  Initial review by the agency of original jurisdiction (AOJ), which in this case is the RO, of such evidence submitted by a claimant or representative is automatically waived for appeals perfected after February 2, 2013, unless there is a request for such review.  38 U.S.C.A. § 7105(e)(1) (West 2014).  However, referral to the AOJ/RO for initial review is required for such evidence obtained by VA unless either the right to such review is waived by a claimant or representative or the benefit sought is allowed in full.  38 C.F.R. § 20.1304(c) (2015).  Much of the additional pertinent evidence here was obtained by VA, but referral to the RO is unnecessary since readjudication is directed upon remand.  This readjudication will consider all of the evidence.

Also in reviewing the claims file, the Board notes that the Veteran raised a claim of entitlement to additional compensation benefits for a dependent parent in September 2012. Documentation related to this claim dated from then through October 2013 was found.  Yet no indication was found that it has been adjudicated by the AOJ/RO.  As such, the Board does not have jurisdiction over it.  The claim accordingly is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Although the delay entailed by a remand is regrettable, a Board decision concerning the Veteran's entitlement to service connection for a psychiatric disorder would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefits sought, in other words.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  

Here, VA treatment records dated into November 2012 are available.  Some of the records concern the Veteran's psychiatric status.  Others dated from November 2012 to present therefore likely exist.  A request or requests for all outstanding pertinent VA treatment records must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Pertinent private treatment records regarding the Veteran also are available.  The most recent is dated in March 2014 (prescriptions are dated into July 2014).  It thus is possible that others exist.  The Veteran must be asked to submit or provide enough information to identify and locate all of them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  Medical Examination and Opinion

The duty to assist also requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof; evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period thereafter; an indication of an association between the aforementioned; and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

To date, no VA medical examination has been conducted and no VA medical opinion has been rendered with respect to a psychiatric disorder.  Yet VA treatment records, private treatment records, and records from the Social Security Administration (SSA) reflect that the Veteran has been diagnosed with a few such disorders since 2009 when he filed his claim.  They include PTSD, schizoaffective disorder, schizophrenia, major depression, dysthymic disorder, and psychosis not otherwise specified (NOS).  Service treatment records do not show that the Veteran complained of any psychiatric symptoms.  Service personnel records document his receipt of satisfactory to highly satisfactory performance evaluations.  However, aspects of his service which he asserts were stressful are confirmed by a statement from fellow sailor T.L. as well as the command history for the ship.

These sources reveal that the ship was deployed for an extended period and was in a hazardous area in support of its attached Marines, who later came under fire.  They reveal that long hours with multiple duty assignments including watches were typical.  The Veteran believes that some of his psychiatric symptoms began during service as a result and that others began within six months to a year after his separation from service.  Statements from M.M., his mother, and R.T., his stepfather, both recount that his behavior and personality changed drastically at some point during service.  A July 2006 private treatment record (approximately 17 months) after the Veteran's separation from service, is the first documentation of him seeking treatment for psychiatric symptoms and of a relevant diagnosis.  

VA treatment records include references to family members who also have psychiatric disorders and to abuse and neglect during the Veteran's childhood, which was deemed the cause at least of his PTSD on one occasion.  On the other hand, later private treatment records (some of which are SSA records, as they were obtained from this source) and a federal loan discharge application note that the Veteran's psychiatric symptoms arose during his service.  The basis for this opinion appears to be statements made by the Veteran and his mother.  This same basis was cited by B.M., a VA nurse practitioner, in an October 2010 letter opining it is as likely as not that the Veteran's psychiatric symptoms "potentially" began in service.  

The Board is prohibited from rendering its own opinion on a medical question.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Whether or not the Veteran has a psychiatric disorder related to his service is a medical question.  Multiple etiologies for his numerous such disorders indeed are apparent, and there is conflict about the existence of a service etiology.  Arrangements, in sum, must be made for the Veteran to undergo a VA medical examination complete with a VA medical opinion because all requirements for such have been met.  The opinion must address all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  In addition to direct service connection, then, presumptive service connection for any psychiatric disorder qualifying as a psychoses must be considered.  38 U.S.C.A. § 1101(3) (West 2014); 38 C.F.R. § 3.309(a) (2015).  

III.  Hearing or Informal Conference

If requested, a claimant is entitled to a hearing at any time on any issue involved in a claim.  38 C.F.R. § 3.103(c) (2015).  The failure to honor a timely hearing request is prejudicial, and it constitutes a denial of due process of law.  38 C.F.R. § 20.904(a)(3) (2015).  Any Board determination made that is impacted by such a failure accordingly may be vacated.  Id.  Here, the Veteran is the claimant.  He requested a hearing before a Decision Review Officer (DRO) in an August 2011 statement.  In an October 2011 statement, his representative at the time requested an informal conference with a DRO.  There is no indication that any clarification was sought regarding these conflicting requests.  There additionally is no indication that either a DRO hearing or informal conference was scheduled.  The requests for such were not nullified by the Veteran opting for no hearing before a member of the Board in February 2014, when he submitted his substantive appeal.  A remand therefore is warranted for clarification and appropriate scheduling.  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his psychiatric status, dated from November 2012 to the present.  Associate all records received with the claims file.  Notify the Veteran and his representative, if any, of any lack of success regarding the aforementioned.  
2.  Ask the Veteran to submit either all outstanding pertinent private treatment records, statements, or examinations or provide enough information to identify and locate any along with an authorization for their release to VA-including, in particular, those dated from March 2014 to present.  If the Veteran does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for the Veteran to undergo a VA medical examination for his psychiatric disorder.  The examiner shall review the claims file and interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests then shall be performed.  Next, all psychiatric disorders that have manifested since 2009, when the Veteran's claim was filed, then shall be diagnosed in accordance with the Diagnostic and Statistical Manual of Mental Disorders.  The examiner is advised that diagnoses already made include PTSD, schizoaffective disorder, schizophrenia, major depression, dysthymic disorder, and psychosis NOS.

For each such disorder, the examiner next shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's service.  This shall include consideration of his being deployed aboard a ship for an extended period, of that ship being in a hazardous area in support of its attached Marines, who later came under fire, and of the long hours with multiple duty assignments including watches required of him.  The examiner is advised and also shall consider that the Veteran has reported a family history of psychiatric disorders as well as childhood abuse and neglect.  For each disorder diagnosed qualifying as a psychoses, the examiner also shall opine as to whether it is at least as likely as not that it manifested during his first post-service year.  

A clear and full rationale shall be provided by the examiner for each opinion.  If an opinion cannot be reached without speculation, a clear and full rationale still shall be provided.  This means a thorough explanation which can be understood by the Board.  Medical principles thus shall be discussed as they relate to the pertinent medical and lay (non-medical) evidence.  The examiner is advised that much of this evidence is discussed herein.  A copy of, or at least a citation to, any medical literature referenced shall be provided by the examiner.  Lastly, the examiner shall document all of the aforementioned in a report.

4.  Contact the Veteran to clarify whether or not he still desires a DRO hearing or a DRO informal conference.  If the Veteran desires a hearing or informal conference, schedule him at the earliest available opportunity.  Send a notification letter with the date and time of the hearing or informal conference to him at his last address of record.  Include a copy of the letter in the claims file.  

Document the hearing by placing the hearing transcript in the claims file.  In the alternative, include appropriate documentation of the Veteran's withdrawal of the hearing and informal conference requests or his failure to appear for or cancellation of the hearing or informal conference in the claims file.  Finally, undertake any further necessary action before processing this matter for return to the Board in accordance with established procedure.

5.  Lastly, readjudicate the claim for service connection claim for a psychiatric disorder.  If the determination is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and place a copy in the paper or electronic claims file.  Allow the requisite time period for a response to a SSOC by him before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are required to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

